   ROBERT M. ARCHER*                                                                           ONE HUNTINGTON QUADRANGLE, SUITE 4C10
  JOHN H. BYINGTON III                                                                                                   P.O. BOX 9064
    MARTY GLENNON                                                                                             MELVILLE, NY 11747-9064
JULES B. LEVINE (1932-2012)
     GARY A. THAYER                                                                                             PHONE:    (631) 249-6565
   JAMES W. VERSOCKI                                                       5/28/2021                         FACSIMILE:   (631) 777-6906
 RICHARD S. CORENTHAL
                                                                                                                   WWW.ABGLLAW.COM
      ......................
                                                                   May 28, 2021                                    INFO@ABGLLAW.COM
  MATTHEW HROMADKA
    PAUL K. BROWN
                                     Via ECF
      ......................
                                     Honorable Magistrate Judge Robert W. Lehrburger
 * Partner emeritus-retired          United States District Court
                                     Southern District of New York
                                     500 Pearl Street
                                     New York, New York 10007-1312

                                            Re:     Williams v. New York City Housing Authority, et al.
                                                    S.D.N.Y. Case No. 18-CV-05912 (JGK)(RWL)
                                                    Our File No.        25092.0022

                Dear Magistrate Judge Lehrburger:

                       Our firm represents Defendant and Cross-Claim Plaintiff Thelma Watkins in the above-
                referenced matter. Ms. Watkins and Defendant and Cross-Claim Defendant New York City
                Housing Authority (“NYCHA”) have reached a settlement in principle with respect to Ms.
                Watkins’ cross-claim against NYCHA. Accordingly, the upcoming settlement conference
                scheduled for June 7, 2021 is no longer necessary with respect to Ms. Watkins’ cross-claim.
                Pursuant to Section 9 of Your Honor’s Settlement Conference and Mediation Procedures, we
                submit this letter motion jointly with NYCHA to request an adjournment of the upcoming
                settlement conference, sine die, solely with respect to Ms. Watkins’ cross-claim.

                               Thank you for your consideration of this request.


                                                                    Respectfully submitted,

                                                                    /s/ Matthew Hromadka


                cc: Plaintiff Gina Williams (via electronic mail)
                    Sean-Patrick Wilson, Esq. (via ECF)

       The settlement conference will go forward on June 7, 2021 except with respect to Ms. Watkins' cross-
       claim, which has been resolved in principle.



                                                                                   5/28/2021
